Citation Nr: 0826481	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  00-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1976 to January 
1980 and from August 1982 to November 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 decision by the 
RO which, in part, denied entitlement to TDIU.  In June 2006, 
a hearing was held at the RO before the undersigned Acting 
Veterans Law Judge.  In April 2007, the Board remanded the 
issue of entitlement to TDIU for additional development, 
which has since been completed.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include: 
chondromalacia of the right patella, rated 20 percent 
disabling; residuals of left ankle injury, rated 10 percent 
disabling; left epididymectomy, rated 10 percent disabling; 
and impotency, rated noncompensably disabling.  The combined 
disability rating is 40 percent.  

2.  The veteran has a GED and has occupational experience as 
a pharmacy technician; he reportedly last worked full-time in 
1998.  

3.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters dated in November 2002, July 2003, June 
2004, and August 2007 were sent by VA to the veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although some of the 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in July 2003, December 2005, and January 
2008.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the April 2007 Board remand and the January 2008 notice 
letter included an explanation as to the evidence necessary 
to establish entitlement to TDIU.  The veteran was also 
notified of what information and evidence that VA will seek 
to provide; what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he was 
unemployable due to his service-connected disabilities; of 
what evidence was necessary to establish entitlement to TDIU, 
and why the current evidence was insufficient to award the 
benefits sought.  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of entitlement to 
TDIU, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473 (2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA and was provided with a personal hearing in this matter.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for TDIU.  The veteran's service-connected 
disabilities include: chondromalacia of the right patella, 
rated 20 percent disabling; residuals of left ankle injury, 
rated 10 percent disabling; left epididymectomy, rated 10 
percent disabling; and impotency, rated noncompensably 
disabling.  His combined disability rating is 40 percent.  
The veteran does not have a single disability rated 40 
percent disabling or a combined rating of 70 percent or more.  
Therefore, he does not meet the threshold requirements for 
TDIU.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has not been 
hospitalized for any service-connected disability and has not 
been seen by VA for any significant problems related to his 
service-connected disabilities in many years, other than for 
examination purposes.  

While the veteran contends that he is unemployable, there is 
no competent evidence that his service-connected 
disabilities, alone, render him unemployable.  When examined 
by VA in July 2005, there was some mild tenderness in the 
right patella and crepitus in the knee joint, but no 
instability, swelling or effusion, and no limitation of 
motion in the right knee.  Other than some mild tenderness, 
there were no pertinent abnormalities referable to the left 
ankle.  Likewise, while there was some tenderness in the 
epididymis, bilaterally, there was no evidence of hydrocele 
or any abnormalities of the testicles.  X-ray studies of the 
right knee and left ankle were within normal limits.  

The clinical and diagnostic findings on VA examination in May 
2007, were not materially different and showed full range of 
motion in the right knee and left ankle with a mild degree of 
pain.  The veteran could walk on his heels and toes and there 
was no instability in the right knee or left ankle.  Other 
than some mild tenderness in the epididymectomy area, no 
other pertinent abnormalities were noted.  X-ray studies of 
the right knee and left ankle were normal and an ultrasound 
of the scrotum was negative and revealed normal testicles.  
The examiner noted that, except for some mild tenderness in 
the scrotum area, the veteran's service-connected 
disabilities were essentially normal on examination.  There 
was no history of surgery for the right knee or left ankle 
disabilities, and no recent hospitalization, antibiotic 
treatment, or renal problem related to his status post 
epididymectomy.  The examiner opined that while the veteran 
had some pain in his right knee and left ankle on prolonged 
standing, the normal clinical and diagnostic findings on 
examination indicated that his service-connected disabilities 
alone did not render him unemployable.  

The Board notes that the VA medical opinion, dated in May 
2007, is the only opinion of record to address the issue of 
the veteran's employability based solely upon his service-
connected disabilities and without consideration of his age.  
As such, this opinion is clearly the most probative opinion 
of record.

Under the circumstances, the Board finds that the evidence 
does not demonstrate that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful employment.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


